DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
 	The information disclosure statement (IDS) submitted on 05/01/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
 	Claims 2-12 are objected to because of the following informalities:  
 	In claims 2-12, line 1, the phrase “The vehicle life battery” might read as “The vehicle battery life”
 	Appropriate correction is required.

Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claim(s) 1-2, 13-14, 17, 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gussen et al. US Pub 2014/0210638 (hereinafter Gussen).
 	Regarding claims 1 and 13, Gussen discloses a vehicle battery life tracking system comprising: 
 	a vehicle battery having a plurality of individual battery units (¶ 0003; such vehicles the drive energy for the electric drive is at least partly provided by one or a plurality of traction batteries); 
 	an electronic control unit (includes a battery monitoring system [BMS] 3) for a vehicle having the vehicle battery (fig. 1, element 2; traction battery), the electronic control unit being programmed to monitor (¶ 0029; present state data of the traction battery 2 that are determined by the battery monitoring system 3, such as state of discharge) and store (¶ 0020; operating data of the motor vehicle that are relevant to determining the expected point in time of the deep discharge are recorded by an information system of the motor vehicle) chargeability information associated with the individual battery units; and 
 	a wireless communication unit provided to the vehicle, the electronic control unit being configured to control the wireless communication unit to upload the chargeability information to an external memory storage (¶ 0029; which are transmitted by a transmitter associated with the motor vehicle via a first communications network 5 based on the GPRS protocol, to an external computer that is not associated with the motor vehicle) upon the occurrence of one or more predetermined incidents (¶ 0019; when starting the motor vehicle and/or when the driver returns to the motor vehicle).
 	Regarding claims 2 and 14, Gussen discloses wherein the individual battery units include at least one of a group consisting of battery cells, battery modules, and battery packs for the vehicle battery (¶ 0003).
 	Regarding claim 17, Gussen discloses the vehicle comprising a display, the electronic control unit being programmed to send a notification alert to the display upon determining that the chargeability of any of the individual battery units is below a threshold level (¶ 0033; email, or sms).
	Regarding claim 19, Gussen discloses the vehicle comprising at least one voltage detector for detecting the voltage of the individual battery units (¶ 0029).
	Regarding claim 20, Gussen discloses the vehicle comprising at least one temperature detector for detecting the temperature of the individual battery units (¶ 0029).
Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gussen in view of Hyde et al. US Pub 2015/0239365 (hereinafter Hyde).
 	Regarding claims 3 and 15, Gussen does not disclose wherein each of the individual battery units are provided with an identification tag.
 	Hyde discloses a system for predictive control of an energy storage system for a vehicle, wherein the system provides an identification tag for each battery module that can contain data records and a data model for the battery module in ¶ 0130.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Gussen to incorporate with the teaching of Hyde by including identification tag for each battery module, because it would be advantageous to provide updated condition and phase of life-cycle that can be used and/or stored in data records for the battery module and accurately predict the current life-cycle phase of each battery module.

 	Claims 4-6, 8-12, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gussen in view of Hyde as applied to claim 3 above, and further in view of Karner et al. US Pub 2019/0036178 (hereinafter Karner).

 	Regarding claims 4 and 16, Gussen in view of Hyde does not discloses wherein the external memory storage is a blockchain ledger.
 	However, Karner discloses a system to detect a thermal runaway of a battery, includes a distributed ledger is able to use functionality of blockchain technology.  The blockchain includes a ledger of interconnected blocks containing data in ¶ 0102.
 	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Gussen in view of Hyde to incorporated with the teaching of Karner by having a blockchain ledger as a memory storage, because it would be advantageous to provide enhanced security, safe and reliable data storage.
	Regarding claim 5, Gussen discloses wherein the predetermined incidents include turning the vehicle ON (¶ 0019).
	Regarding claim 6, Gussen discloses wherein the predetermined incidents include charging the vehicle battery (fig. 2; charge vehicle, server notifies user that battery is being charged by service operation).
	Regarding claim 8, Gussen discloses wherein the electronic control unit is programmed to provide a time stamp associated with each upload (¶ 0012).
	Regarding claim 9, Gussen discloses wherein the chargeability information includes temperature information of the plurality of individual battery units (¶ 0029).
	Regarding claim 10, Gussen discloses wherein the chargeability information includes internal resistance condition of the plurality of individual battery units (¶ 0030).
	Regarding claim 11, Gussen discloses wherein the chargeability information includes chargeability history of the plurality of individual battery units (¶ 0010).
Regarding claim 12, Gussen discloses wherein the electronic control unit includes memory for storing the chargeability information associated with the plurality of individual battery units (¶ 0020).

Allowable Subject Matter
 	Claims 7 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIXUAN ZHOU whose telephone number is (571)272-6739. The examiner can normally be reached 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/ZIXUAN ZHOU/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        11/02/2021